Citation Nr: 1104223	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for shin splints of the 
left lower extremity.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a gynecological 
disorder, to include dysplasia.

5.  Entitlement to service connection for micromastia.

6.  Entitlement to service connection for a skin disorder, to 
include acne and eczema.  

7.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected patellofemoral pain syndrome of the 
right knee.  


8.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected gastroesophegeal reflux disease 
(GERD).  

9.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected low back strain with bulging disc.  

10.  Entitlement to an initial compensable rating for shin 
splints of the right lower extremity.  

11.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2007.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, North 
Carolina.  The claims are now under the jurisdiction of the RO in 
Columbia, South Carolina.  

A hearing was held in October 2009, and conducted by the 
undersigned Veterans Law Judge in Washington, DC.  A transcript 
of the hearing testimony is in the claims file.

During her hearing, the Veteran  raised the issue of entitlement 
to service connection for irritable bowel syndrome.  See pages 42 
and 43 of hearing transcript (transcript).  Thus, this issue 
has been raised by the record but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Concerning the six service connection claims listed on the title 
page of this decision, the Board notes that upon receipt of a 
substantially complete application for benefits, VA must notify 
the claimant what information or evidence is needed in order to 
substantiate the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Veteran's claim was received by the RO in May 2007.  See VA Form 
21-526.  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that claims file includes what appears to be only 
the last page of a notice letter sent to the Veteran.  This page, 
signed by the Veteran in May 2007, includes the following under 
the heading "ACKNOWLEDGEMENT," "I acknowledge that VA notified 
me about the evidence or information VA needs to substantiate my 
claim.  VA also explained what kinds of information and evidence 
VA will try to obtain and what kinds of information and evidence 
I need to provide to VA."

Though this single page of the notice provided to the Veteran is 
of record, without having an opportunity to review the entire 
letter, the Board is unable to determine if the contents of the 
letter were adequate.  The Board recognizes that there is a 
presumption of regularity that government officials have properly 
discharged their official duties.  See Woods v. Gober, 14 Vet. 
App. 214, 220 (2000) (presumption of regularity attaches to "all 
manner of VA processes and procedures"); see also United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)., 272 U.S. 
1, 14-15, 47 S. Ct. 1, 6, 71 L.Ed. 131 (1926).  And, clear 
evidence to the contrary is required to rebut the presumption.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

Whether the presumption of regularity attaches to a particular VA 
practice depends on the exact nature of the practice.  See Kyhn 
v. Shinseki, No. 07-2349, slip op. at 6 (Jan. 18, 2011).  In this 
instance, the Board notes from its experience in reviewing 
decisions of the RO that a complete copy of the notice letter is 
usually placed in the claims file.  In this case, an incomplete 
copy of the letter was placed in the file.  Thus, the burden 
shifts to VA to indicate that the Veteran received proper notice.  
Although the Veteran has signed an acknowledgement of having 
received notice of some of the notice requirements, the Board 
cannot review whether the letter complied with the notice 
requirements because a complete copy of the letter is not there 
for the Board to review.  Accordingly, the Board concludes that 
remand is necessary for the Veteran to be provided complete 
notice of VA's duties to notify and assist.

Concerning the five increased rating claims now before the Board 
on appeal, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, 
because service connection, initial ratings, and effective dates 
have been assigned for the five service-connected disabilities 
now addressed on appeal, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Remand is, however, necessary in this case to obtain 
additional contemporaneous VA examinations.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran testified at her video conference hearing in October 
2009 that her service-connected right knee disability was 
"worse" than it was the previous year.  See page 36 of 
transcript.  She added that, concerning her service-connected 
GERD, that she had trouble eating, stomach burning, 
regurgitation, and left shoulder pain.  See, respectively, pages 
40, 41, 42, and 44 of transcript.  She also testified that her 
service-connected low back disability had "increased in 
severity," and was more disabling than reflected by the current 
10 percent disability rating.  See page 47 of transcript.  She 
also testified that her service-connected hemorrhoids had become 
worse over the past year.  See page 57 of transcript.  

The Board also notes that the Veteran was last afforded a VA 
examination in June 2007, a general medical examination, which, 
though not in any great detail, addressed her five now-service-
connected disabilities for which she now seeks higher initial 
ratings.  This was more than three years ago.  Further, the 
record shows that the Veteran  has yet to be afforded a specific 
(i.e., orthopedic, gastrointestinal, etc.) examination concerning 
the degree of severity of any of these now-service-connected 
disabilities.  

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this 
instance, it appears to the Board that the June 2007 VA 
examination is stale as it was conducted more than three years 
ago.  The Board finds that thorough and contemporaneous medical 
examinations, that takes into account the records of prior 
medical treatment, should be conducted so that the disability 
evaluation will be a fully informed one must be accomplished.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
Veteran, as noted, essentially testified in October 2010 that all 
of her service-connected disabilities had increased in severity 
since she had last been examined by VA.

In light of the factors noted above, the Board concludes that, in 
this case, additional VA examinations are needed to render 
informed decisions on the claims.  38 C.F.R. § 3.159(c)(4).  
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.

The Board points out that where a veteran appeals the initial 
rating assigned for a disability, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Fenderson v. West, 12 Vet. App. at 126.  However, if 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  Thus, in this case, more recent VA 
examinations may provide additional evidence showing that higher 
initial or staged ratings are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, concerning her 
currently appealed service connection 
claims, send to the Veteran a letter which 
provides the notice required under the 
relevant portions of the VCAA (Veteran's 
Claims Assistance Act of 2000) and its 
implementing regulations.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  The Veteran must be notified of 
the information and medical or lay evidence 
necessary to substantiate her six service 
connection claims now on appeal, what 
information and evidence she is expected to 
provide, and what information and evidence 
the VA will seek to provide.  In addition, 
the Veteran must be provided an explanation 
as to the information and evidence needed 
to establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the United 
States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA orthopedic 
examination so that her service-connected 
right knee patellofemoral pain syndrome, 
right lower extremity shin splints, and low 
back strain with bulging disc can all be 
examined.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination.

For the right knee - The examiner should 
conduct all appropriate tests and studies, 
including X-rays, and range of motion 
studies of the right knee, reported in 
degrees, should be accomplished.  All 
findings should be made available to the 
examiner prior to the completion of his or 
her report, and all clinical findings 
should be reported in detail.

The examiner must render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right knee.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  
In addition, after considering the 
Veteran's documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner must identify all impairments 
affecting the right knee.  The examiner 
should specifically indicate whether 
arthritis is present and, if so, whether 
this is supported by X-ray findings.  The 
examiner must report whether there is 
recurrent subluxation or lateral 
instability of the knee and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe."  The examiner 
should also indicate whether, in the right 
knee, there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum.

For the right shin splints - The 
examiner should conduct all necessary 
diagnostic testing and evaluation needed to 
access the severity of the shin splints.  
This includes determining whether there is 
impairment of the tibia and fibula, 
including nonunion or malunion, and/or 
associated knee or ankle disability - 
keeping in mind, however, that the Veteran 
is already is being separately compensated 
for her right knee disability.  As such, 
the examiner should distinguish any 
impairment attributable to the shin splints 
from any, instead, attributable to the 
separately rated right knee disability.

The examiner should additionally comment on 
whether there are indications of pain, such 
as after repetitive or prolonged standing, 
walking or running, or other similar 
discomfort due to swelling, inflammation 
(redness) or tenderness.  And if possible 
or feasible, the examiner should try and 
quantify this additional impairment in 
terms of whether it causes additional 
limitation of motion, such as in the right 
ankle, and to what extent.

For the low back strain and bulging 
disc - The examiner should conduct all 
indicated tests and studies, and any 
indicated consultations must be scheduled.

For all conclusions, the examiner must 
identify and explain the medical basis or 
bases for those conclusions, with 
identification of the evidence of record.  
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected lumbar spine 
disability.  If medically feasible, the 
examiner must report the complete range of 
motion for thoracolumbar spine.  In 
providing this information, the physician 
should indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following:  pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examining physician must further 
comment upon whether the Veteran's 
experiences incapacitating episodes of 
Intervertebral Disc Syndrome attributable 
to her lumbar spine disability, and 
provided so, then indicate the relative 
frequency and severity of these 
incapacitating episodes.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to assess the nature 
and severity of her service-connected 
hemorrhoids.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner must assess the 
severity of the Veteran's hemorrhoids, and 
include a discussion as to whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
The examiner is also asked to indicate 
whether the hemorrhoid disability is 
manifested by persistent bleeding with 
secondary anemia.  The examiner must 
provide a complete rationale for any stated 
opinion.

4.  The RO/AMC should also schedule the 
Veteran for a VA examination, to be 
conducted by an appropriate specialist, to 
assess the current severity of her service-
connected GERD.  The claims file must be 
made available to the VA examiner, and the 
examiner should review the file prior to 
the examination.  

All tests and studies deemed necessary 
should be accomplished, and all special 
tests and clinical findings should be 
reported.

The examination should include findings 
regarding any manifestations of GERD, 
including any epigastric distress with 
dysphagia, pyrosis, and regurgitation; any 
substernal, arm, or shoulder pain; 
vomiting; weight loss; hematemesis or 
melena; anemia; and other symptom 
combinations productive of impairment of 
health; and the frequency of any symptoms.

All findings should be reported in detail, 
and the examiner should provide the 
rationale for any opinions given.

5.  The Veteran is hereby notified that it 
is her responsibility to report for the 
above-ordered VA examinations, to cooperate 
in the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO/AMC must ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed service 
connection and increased initial rating 
issues in light of all the evidence of 
record.  In so doing, the RO should also 
consider whether "staged" ratings are 
appropriate in light of Fenderson for the 
initial increased rating claims now on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board have remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


